RENDERED: DECEMBER 11, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0910-MR


LAWRENCE SMITH                                                       APPELLANT



              APPEAL FROM WASHINGTON CIRCUIT COURT
v.           HONORABLE JANET J. CROCKER, SPECIAL JUDGE
                       ACTION NO. 10-CI-00117



SHEILA MURPHY SMITH AND
LEBANON MACHINE SHOP, INC.                                            APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Lawrence Smith (Larry) appeals from findings of fact,

conclusions of law, and a judgment valuing the assets of Lebanon Machine Shop,

Inc. (LMS) for purposes of compensating Larry for his interests in the company’s

stock and real property. As an initial matter, we conclude that this appeal is not

moot even though Larry has since transferred his interests in the stock and real
property owned by LMS to the other principals. However, we further find that the

trial court did not clearly err in determining the value of LMS’s inventory, and that

Larry failed to show how he preserved the trial court’s findings concerning the tax

liability. Hence, we affirm the judgment.

             This case originated as a dissolution-of-marriage action between Larry

and Sheila Smith. The petition was filed July 10, 2010, and an interlocutory decree

of dissolution was granted on November 22, 2010. The decree reserved all other

issues for later adjudication. The most significant dispute concerned the valuation

and division of the marital interest in LMS, a closely-held, family-owned-and-

operated business. Larry and his two younger brothers, Daniel Smith (Dan) and

Patrick Smith (Pat), each owned a one-third interest in LMS and its affiliated

companies. Larry also owned a one-half interest in some of the real estate on

which LMS operates.

             Initially, Sheila and Larry agreed to a public sale of all of their real

and personal property, including the real property on which LMS’s business is

located and LMS’s physical assets. Dan and Pat objected, voting against the sale

at an LMS board meeting. Thereafter, on July 25, 2012, LMS filed a motion to

intervene in the dissolution action. The trial court granted the motion on the same

date.




                                          -2-
              During the pendency of this action, the relationship between Larry,

Dan, and Pat disintegrated. Dan and Pat accused Larry of removing equipment and

records from LMS for the purposes of operating a competing business. On July 2,

2013, LMS filed a motion for an injunction against Larry, which the trial court

granted on July 11. Among other things, the injunction prohibited Larry from

coming on the premises of LMS and from removing records and equipment from

LMS. Following issuance of the injunction, LMS filed a motion for contempt

based on Larry’s failure to comply with the injunction’s requirement to return

equipment. The trial court declined to rule on the motion, concluding that the

issues involved could be determined as part of the valuation of Larry’s interest in

LMS.1

              From the end of 2013 through 2016, the parties attempted to engage in

arbitration, which was unsuccessful. The matter was scheduled for a bench trial,

which took place over several days in April, June, and July of 2017. Thereafter, on

April 23, 2018, the trial court entered findings of fact, conclusions of law, and a

judgment on the disputed issues. Larry filed a motion to alter, amend, or vacate



1
  Subsequently, additional parties were joined as third-party respondents. The additional parties
included Dan and his wife Diane Smith, affiliated companies LMS Crane Services, LLC and
Larry and Dan Smith Rental, and Peggy Smith, Larry’s current wife. An additional intervening
complaint was filed by Chastity and Johnathan Renfro, the daughter and son-in-law of Sheila and
Larry Smith.




                                              -3-
the April 23, 2018, judgment, alleging several erroneous findings. In its amended

findings issued on July 9, 2018, the trial court noted the parties’ agreement that it

had erroneously included the value of certain escrow funds in its valuation of

LMS. But by separate order also issued on July 9, the trial court denied the other

grounds raised in Larry’s CR2 59.05 motion.

                In pertinent part, the trial court valued the assets of LMS as of

December 31, 2013, which the parties agreed was the applicable date for valuation.

Those findings are summarized below:

Cash                                                                           94,599.00
Accounts Receivable                                                           253,787.00
Inventory                                                                     250,000.00
Due From: Lebanon Lumber & Hdwe                                               286,588.00
            Lebanon Lumber & Hdwe                                              40,000.00
            DLP, LLC                                                          202,950.00
            Marion Co. Metals, LLC                                            232,052.00
Machinery and Equipment                                                       750,000.00
Building & Improvements                                                        78,100.00
Accounts Payable                                                               -7,267.00
Other Current Liabilities                                                     -15,462.00
Loans Due Shareholders                                                       -148,988.00
Total Net Assets                                                            2,017,359.00

                Based upon this calculation, the trial court determined that the value

of Larry’s one-third interest in LMS was $672,453.00. The trial court directed that

Dan and Pat pay Larry this amount, representing the value of his shares as of



2
    Kentucky Rules of Civil Procedure.



                                            -4-
December 31, 2013, with interest retroactive to the following day. The trial court

also made findings on other claims which are not the subject of this appeal.

             Thereafter, on May 9, 2019, the trial court entered supplemental

findings of fact, conclusions of law, and a final judgment dividing the marital

assets and debt, including the marital interest in LMS. Larry now appeals from

portions of the judgment valuing his interest in LMS. Additional facts will be set

forth below as necessary.

             Larry raises two issues involving the trial court’s valuation of LMS’s

assets. First, he argues that the trial court erred in its valuation of LMS’s

inventory. And second, Larry contends that the trial court erroneously failed to

include the tax liability from LMS’s post-2014 distributions in its valuation of his

interest.

             As an initial matter, LMS argues that this appeal became moot after

Larry transferred all of his one-third interest in LMS. On September 27, 2019,

LMS paid Larry $1,059,183.71 in exchange for: (1) Larry’s transfer of all his

stock in LMS; and (2) a deed conveying Larry’s one-half interest in the underlying

real estate. Since he no longer has any interest in the company or real property,

LMS argues that those transactions cannot be modified and, thus, no relief can be

granted on appeal.




                                          -5-
             LMS relies heavily on AEP Industries, Inc. v. B.G. Properties, Inc.,

533 S.W.3d 674 (Ky. 2017). That case involved a dispute concerning the

enforcement of an agreement giving AEP an option to purchase real property

which it leased from B.G. AEP sought to exercise its purchase option, but the

parties could not agree on the value of the property. Consequently, AEP brought

an action seeking specific performance of the agreement. Id. at 676.

             After finding the option agreement to be enforceable, the circuit court

directed the parties to name an appraiser to value the property. AEP was satisfied

with the price set by the appraiser, but B.G. argued that it was insufficient. The

circuit court ultimately accepted the appraisal and entered a judgment ordering

specific performance of the option agreement. Immediately thereafter, B.G.

executed the deed acknowledging the receipt from AEP of the stated consideration.

AEP promptly recorded the deed, and B.G. did not record a lis pendens notice to

signify its retention of ongoing litigative interest in the property. B.G. also filed a

notice of appeal but did not seek a supersedeas bond to stay enforcement of the

judgment. Id. at 677-78.

             On appeal, this Court reversed, finding that the circuit court failed to

adequately address the threshold issue of whether AEP had complied with the

option agreement and was entitled to specific performance. But on discretionary

review, the Kentucky Supreme Court held that B.G.’s appeal was rendered moot


                                          -6-
by its conveyance of the property to AEP by general warranty deed without

reservation and its acceptance of the stated consideration for the transfer. Id. at

678. The Court explained:

                     BG did not preserve its objections to the trial
             court’s order of specific performance of the Option
             Agreement by posting a supersedeas bond pursuant to
             CR 62.03, CR 73.04, and CR 73.06. Nor did BG avail
             itself of an alternative means of staying the order by
             seeking immediate relief from the Court of Appeals
             staying the matter pending appellate review. Instead, BG
             transferred the property. As we held in Green Valley
             Environmental Corp. v. Clay, citing Section 111 of
             Kentucky’s Constitution, the Court of Appeals has the
             power “to grant a stay pending appeal in order to
             maintain the status quo of the case pending before it on
             review.” 798 S.W.2d 141, 143-144 (Ky. 1990) (citing
             Crady v. Cranfill, 371 S.W.2d 640 (Ky. 1963)). In
             summary, BG sought none of the available remedies that
             would have enabled it to avoid the immediate
             enforcement of the trial court’s order and defer, at least
             temporarily, the conveyance of the property for what it
             regarded as an improperly determined price.

                    While not dispositive, the opinions of our
             predecessor Court in Rose v. Cox, 297 Ky. 458, 179
S.W.2d 871 (1944), and Sedley v. Louisville Trust Co.,
             419 S.W.2d 531, 532 (Ky. 1967), are instructive even
             though they contain important factual differences. Those
             cases establish that when property is sold to a third party
             pursuant to a judicial sale ordered by the trial court, in
             the absence of a supersedeas bond or other stay of
             execution, a subsequent determination by an appellate
             court that the order directing the sale was erroneous does
             not void the sale. “Where the court has jurisdiction of
             the parties and the subject matter of the suit, and has
             statutory authority to decree the sale, a subsequent
             reversal of the judgment decreeing the sale is a mere

                                          -7-
             declaration that the judgment is erroneous, but does not
             render it void.” Rose, 179 S.W.2d at 872. “The fact that
             the judgment ordering the sale of the property was not
             superseded prevents us from granting [the Appellant] the
             relief to which she is allegedly entitled” and the case is
             thereby moot. Sedley, 419 S.W.2d at 533.
Id. at 679-80 (internal footnotes omitted).

             The Supreme Court determined that B.G.’s conveyance of the

property and acceptance of consideration was inconsistent with its argument that

the order compelling specific performance was erroneous. Id. at 680. The Court

also noted that the delivery and acceptance of the deed extinguished any rights

under the contract for conveyance of the property. Id. at 681. Under the

circumstances, the Supreme Court concluded that B.G.’s appeal was moot. No

further relief could be granted because B.G. failed to preserve its objections to the

circuit court’s final order. Id. at 682-83.

             The Court in AEP distinguished a judgment ordering specific

performance of a real estate option contract from a judgment awarding a fungible

sum of money. In the case of the latter, a defendant is not required to post a

supersedeas bond but may simply pay the judgment without forfeiting his right of

appeal. Id. at 682. But where the res subject to the order compelling specific

performance is real estate, the Court held that the defendant’s failure to seek a stay

of the judgment precludes any subsequent relief setting aside the conveyance. Id.




                                          -8-
             In this case, Larry does not challenge the order of the trial court

directing him to transfer his interest in the assets of LMS, including the real

property. Rather, he simply disputes the trial court’s valuation of that interest. The

relief sought would not require unwinding of any conveyances, but merely a re-

calculation of the appropriate amount to be paid for his interests. Thus, unlike in

AEP, the issues raised in Larry’s appeal do not implicate any laws relating to the

transfer of real property. Therefore, we conclude that this appeal is not moot.

             As noted above, Larry challenges the trial court’s factual findings

relating to two aspects of its valuation of the assets of LMS. As with any matter

heard before a trial court outside the presence of a jury, we review the trial court’s

factual findings for clear error. CR 52.01. See also Owens-Corning Fiberglas

Corp. v. Golightly, 976 S.W.2d 409 (Ky. 1998). “A factual finding is not clearly

erroneous if it is supported by substantial evidence.” Gosney v. Glenn, 163 S.W.3d
894, 898 (Ky. App. 2005). Substantial evidence constitutes proof of facts which

have sufficient probative value to permit a reasonable person to reach a factual

determination. God’s Ctr. Found. Inc. v. Lexington-Fayette Urban County Gov’t,

125 S.W.3d 295, 300 (Ky. App. 2002).

             The testimony at trial concerning the value of LMS’s inventory was

the subject of much debate, but little definitive evidence. LMS did not maintain a

schedule of its inventory. On its tax returns for the applicable period, LMS valued


                                          -9-
its inventory at $31,677.00, but the parties agreed that this amount was not an

accurate representation of the inventory’s value as of December 31, 2013.

             Larry testified that, in 2012, he and his current wife conducted a

partial “hand count” of the inventory. He submitted a summary of that count,

valuing the inventory at approximately $670,000.00. Based on that partial

calculation, he extrapolated the total value of the inventory to be $1,000,000.00,

which he acknowledged should be reduced by 25% to $750,000.00. However, the

trial court noted that Larry did not know the quantities on hand nor did he provide

a basis for his pricing.

             David Issacs was responsible for ordering parts and assigning duties at

the LMS shop. He testified that inventory was at “an all-time low” in 2013 due to

the ongoing dispute between the brothers. He also noted that the inventory

contained many old items, some of which dated to before Larry and Dan bought

the business in the 1980s. While he knew the cost of the individual items, Issacs

admitted that he did not know the quantities on hand. He estimated that

$500,000.00 was “pretty close” to the replacement cost of the inventory. The court

found that this was not an appropriate method of valuing the inventory.

             LMS presented the expert testimony of Calvin Cranfill (Cranfill), a

CPA and business valuation expert. Cranfill testified that he viewed the inventory

of LMS but did not attempt to undertake a count or obtain specific pricing. He


                                        -10-
agreed with Issacs that much of the inventory included older items for which it was

difficult to determine an exact value. Cranfill testified that, even if a full count of

the inventory were practical, there was no reliable way to set a value for older or

obsolete items. For purposes of determining LMS’s book value, Cranfill adopted

the recommendation of Pat and Dan that the inventory should be valued at

$100,000.00.

             Cranfill further testified that, in the commercial, industrial, and

machinery equipment industry, companies doing between $1 million and $3

million in sales have an average inventory of 16.1% of total assets. Based on this

standard, Cranfill stated that LMS’s inventory value would average as high as

$285,000.00. Cranfill went on to testify that he did not believe that this standard

was applicable to determine the value of LMS’s inventory. First, he again noted

that the age of the inventory would likely decrease its overall value. He also

observed that LMS had a high rate of turnover in its newer inventory but kept its

older, unsold inventory on hand. And second, he noted that the principals of LMS

operated the business very conservatively. Until 2014, they did not take “normal

levels of salary”; they frequently re-invested income to build up equity in the

assets; and they incurred little or no debt on the business. Consequently, he opined

that the ratio would overstate the actual value of the inventory. Based on these




                                          -11-
factors, Cranfill concluded that the inventory should not be valued based on the

industry standard, but using the lower $100,000.00 figure offered by Dan and Pat.

             Despite this testimony, the trial court concluded that the “industry

standard” identified by Cranfill was the only reliable method. Based on the five-

year average of gross sales, the trial court valued the inventory at $250,000.00.

Larry argues that the trial court had no basis to adopt this standard as a basis to

determine the value of the inventory. Rather, he contends that the only reliable

basis was his partial hand count valuing the inventory at $750,000.00.

             In its order denying Larry’s CR 59.05 motion, the trial court noted

that ratio analysis is an accepted method in the valuation of a business enterprise.

The court also observed that ratio analysis may be especially useful to value the

stock of a closely-held company such as LMS, “which by definition does not have

a fair market value, since a market wherein a willing buyer will meet a willing

seller, neither under any compulsion, generally does not exist.” (Quoting Levene v.

Levene, 392 A.2d 621, 623-24 (N.J. 1978)). While we generally agree with this

analysis, we note that the application of such a ratio must be supported by expert

testimony demonstrating its applicability to the case at hand.

             But as pointed out in Gaskill v. Robbins, 282 S.W.3d 306 (Ky. 2009),

“[t]he valuation of a business is complicated, often speculative or assumptive, and

at best subjective.” Id. at 311. In cases where there is no definitive testimony


                                         -12-
concerning the value of an asset, the trial court has some latitude to fix a value

within the range of competent testimony. Roberts v. Roberts, 587 S.W.2d 281, 283

(Ky. App. 1979). Here, the trial court did not find Larry’s valuation of the

inventory at $750,000.00 to be credible or accurate. Similarly, the trial court found

that the proposed $500,000.00 “replacement value” was not an appropriate method

to value the inventory.

             On the other hand, the trial court also believed that the $100,000.00

value offered by Dan and Pat and adopted by Cranfill did not accurately reflect the

value of the inventory. Given the absence of any definitive evidence, we cannot

find that the trial court clearly erred by using the $250,000.00 amount reached

through the application of the ratio. Although we do not endorse the use of such

ratios without adequate foundation, we cannot find that the evidence compelled a

valuation of the inventory greater than this amount. Under the circumstances, the

trial court did not clearly err by valuing the inventory at $250,000.00.

             Larry next argues that the trial court failed to include his tax liability

from distribution in its valuation. LMS is a subchapter S corporation, meaning that

it pays no corporate income taxes as an entity. Instead, its income or losses are

divided among its shareholders and the shareholders then report the income or loss

on their personal income tax returns. See Chamberlin v. Chamberlin, No. 2009-




                                         -13-
CA-001256-ME, 2010 WL 668792, at *2 n.2 (Ky. App. Feb. 26, 2010) (citing 47B

C.J.S. Internal Revenue §§ 374 to 378 (2009)).

             On June 27, 2014, the trial court entered an order directing that LMS

cease distribution of income to its shareholders. However, LMS continued to issue

Schedule K-1 forms to each of the shareholders, reporting each partner’s share of

taxable distributions as ordinary income. Larry’s CPA testified that Larry was

issued K-1s allocating to him $251,924.00 in income for which he paid taxes at the

personal rate. Larry contends that this tax liability represents a windfall to Pat and

Dan, since they were able to raise their salaries from LMS to compensate for the

cessation in distributions. As a result, he argues that the trial court should have

included the value of these withheld distributions in its valuation of LMS to

compensate for the tax liability which he incurred.

             The trial court did not address the tax liability, but “surmised that

[Larry] may be able to file amended returns based on the retroactive effective date

of the purchase of his shares.” “Findings of Fact, Conclusions of Law And

Judgment,” April 23, 2018, p.11 n.15. Larry argues that there was no evidence

supporting this conclusion. Rather, he contends that the trial court was obligated to

address this issue in its findings determining the value of LMS. LMS responds that

the trial court accounted for the tax liabilities by making the sale of Larry’s shares

retroactive to January 1, 2014, and awarding him interest from that date. It also


                                         -14-
contends that the reported distributions and retained income increased the value of

LMS to Larry’s benefit.

             We are not clear how Larry preserved this issue for review. An

appellant’s brief must include “ample supportive references to the record and

citations of authority pertinent to each issue of law and [] shall contain at the

beginning of the argument a statement with reference to the record showing

whether the issue was properly preserved for review and, if so, in what manner.”

CR 76.12(4)(c)(v). Larry’s brief only includes a general statement that this issue

“was properly preserved for appeal,” without any citation to the record. We also

note that Larry did not raise the issue in his CR 59.05 motion, nor did he ask the

trial court to make additional findings on this issue pursuant to CR 52.02.

             It is well-established that a final judgment shall not be set aside

because of the failure of the trial court to make a finding of fact on an issue

essential to the judgment unless the failure is brought to the attention of the trial

court by a written motion pursuant to CR 52.02. CR 52.04. In the absence of such

a motion, this Court must presume that the evidence presented at trial supports the

trial court’s conclusions. Cherry v. Cherry, 634 S.W.2d 423, 425 (Ky. 1982).

Here, the trial court concluded that it was not necessary to account for the K-1

distributions because Larry has the option of filing amended tax returns. Since




                                          -15-
Larry fails to show that he requested more specific findings or that this conclusion

was clearly erroneous, we decline to address the issue further.

             Accordingly, we affirm the findings of fact, conclusions of law, and

judgment of the Washington Circuit Court with respect to its valuation of the assets

of Lebanon Machine Shop, Inc.

             ALL CONCUR.



BRIEFS AND ORAL ARGUMENT                  BRIEF AND ORAL ARGUMENT
FOR APPELLANT:                            FOR APPELLEE LEBANON
                                          MACHINE SHOP, INC.:
Lloyd C. Chatfield, II
Lexington, Kentucky                       E. Gregory Goatley
                                          Springfield, Kentucky




                                        -16-